                                                                       Case 2:20-cv-02144-APG-EJY Document 36 Filed 02/18/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1    Nevada Bar No. 9086
                                                           2
                                                                Shawn W. Miller, Esq.
                                                                Nevada Bar No. 7825
                                                           3    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           4    Henderson, Nevada 89052
                                                           5
                                                                Phone: (702) 848-3855
                                                                dkrieger@kriegerlawgroup.com
                                                           6    smiller@kriegerlawgroup.com
                                                           7 Attorneys for Plaintiff,
                                                           8
                                                             William Berry, Jr.

                                                           9

                                                           10                                     UNITED STATES DISTRICT COURT
                                                           11
                                                                                                        DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                                 WILLIAM BERRY, JR,                                      Case No.: 2:20-cv-02144-APG-EJY
                                                           13

                                                           14
                                                                                     Plaintiff,

                                                           15            vs.                                             JOINT MOTION FOR DISMISSAL OF
                                                                                                                         ALL CLAIMS AGAINST DEFENDANT
                                                           16    AARGON AGENCY, INC; PLUSFOUR, INC;                      RICHLAND HOLDINGS, INC. DBA
                                                           17
                                                                 QUANTUM COLLECTIONS; AND                                ACCTCORP OF SOUTHERN NEVADA,
                                                                 RICHLAND HOLDINGS, INC DBA                              WITH PREJUDICE
                                                           18    ACCOUNTCORP OF SOUTHERN NEVADA,
                                                           19                         Defendants.
                                                           20

                                                           21

                                                           22

                                                           23          WILLIAM BERRY, JR (“Plaintiff”) and Defendant RICHLAND HOLDING INC., DBA

                                                           24   ACCTCORP OF SOUTHERN NEVADA, erroneously named as RICHLAND HOLDING INC., DBA
                                                           25   ACCOUNTCORP OF SOUTHERN NEVADA (“Richland”), collectively the “Parties,” by and through
                                                           26
                                                                their counsel of record, hereby stipulate and agree that all Plaintiff’s claims against Richland in this action
                                                           27
                                                                shall be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(2), each Party to bear its own
                                                           28




                                                                                                                   -1-
                                                                       Case 2:20-cv-02144-APG-EJY Document 36 Filed 02/18/21 Page 2 of 2




                                                                attorney’s fees, costs and expenses. Accordingly, Plaintiff and Richland here by jointly submit this
                                                           1

                                                           2
                                                                motion (“Joint Motion”) requesting that the Court enter an order of dismissal, dismissing Plaintiff’s

                                                           3    claims against Defendant Richland, with prejudice.
                                                           4           STIPULATED, AGREED AND SUBMITTED on February 18, 2021.
                                                           5

                                                           6            /s/ Shawn W. Miller             .                /s/ Jared M. Moser             .
                                                                        David H. Krieger, Esq.                           Jared M. Moser, Esq.
                                                           7            Shawn W. Miller, Esq.                            Chad F. Clement, Esq.
                                                           8
                                                                        KRIEGER LAW GROUP, LLC                           MARQUIS AURBACH COFFING
                                                                        2850 W. Horizon Ridge Pkwy., Suite 200           10001 Park Run Drive
                                                           9            Henderson, Nevada 89052
                                                                                                                         Las Vegas, Nevada 89145
                                                                        Attorneys for Plaintiff
                                                           10                                                            Attorneys for Defendant Richland
                                                           11
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                                                                                                        ORDER OF DISMISSAL
                         Henderson, Nevada 89052




                                                           13
                                                                       IT IS HEREBY ORDERED that Plaintiff’s claims against Defendant RICHLAND HOLDING
                                                           14
                                                                INC., DBA ACCTCORP OF SOUTHERN NEVADA are hereby dismissed with prejudice, each party
                                                           15

                                                           16   to bear its own attorney’s fees, costs and expenses.

                                                           17
                                                                                                                   ________________________________________
                                                           18                                                      UNITED STATES DISTRICT JUDGE
                                                           19
                                                                                                                            February 18, 2021
                                                                                                                   Dated: __________________________________
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                                 -2-
